Citation Nr: 1611779	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Atlanta, Georgia 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress syndrome (PTSD).  

2.  Entitlement to service connection for obstructive sleep disorder, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL 

Appellant  


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.    

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 50 percent rating, effective February 22, 2011.  In February 2012, the Veteran filed a notice of disagreement (NOD).  In July 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In April 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing has been associated with the claims file.  

In May 2015, the Board remanded the claim for a higher initial rating for service-connected PTSD to the RO, via the Appeals Management Center (AMC) in Washington D.C., for further development.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   


The Board's decision on the claim for a higher initial rating for PTSD is set forth below.  The matter of service connection for sleep disorder, to include as secondary to service-connected PTSD, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2. Since the February 22, 2011 effective date of the award of service connection, the Veteran's psychiatric symptoms have included sleep impairment, nightmares, irritability, hypervigilance, depressed mood, low energy, and feelings of detachment; collectively, these symptoms of the type and extent, and frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with reduced reliability and productivity.   

3.  The schedular criteria are adequate to evaluate the disability under consideration at all points pertinent to the claim on appeal, and the matter of the Veteran's entitlement to a total disability rating based on  unemployability due to his PTSD  has not been raised.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO). Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A June 2011 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for PTSD.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the in October 2011 award of service connection, and receipt of the Veteran's disagreement with the assigned rating, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A . See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a July 2013 statement of the case set forth the applicable criteria for higher ratings for PTSD under the diagnostic criteria (the timing and form of which  suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records and reports of VA examinations (requested by the Board in its May 2015 remand). See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2013 DRO hearing, along with various written statements provided by the Veteran and his representative.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

As regards the April 2013 DRO hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the April 2013 hearing, the presiding DRO enumerated the issue on appeal and solicited information regarding the nature and severity of the Veteran's PTSD symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  at 497.  Although the presiding DRO did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted, additional development was subsequently undertaken by the Board, and the Board has found substantial compliance with the directives of the prior remand.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis 

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award  of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the initial, 50 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system; thus, there is no Axis V and the GAF has been eliminated.  The DSM-5 applies to claims certified to the Board after August 4, 2014.  See Fed. Reg. 45,093 (Aug. 4, 2014)].


Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that an initial rating in excess of 50 percent is not warranted for the Veteran's PTSD at any point since the February 2011 effective date of the award of service connection. 

Pertinent evidence includes contemporaneous VA treatment records, the results of VA-ordered examinations (to include as reflected in  Disability Benefits Questionnaire (DBQ) reports), and statements from the Veteran and his private physicians.  

A March 2011 VA treatment note indicates that the Veteran reported having felt little interest or pleasure in doing things, aa well as feeling depressed and tired  for several days; it was also noted that the Veteran responded "not at all" as to whether he had thoughts that he was better off dead or hurting himself in some way.  

A July 2011 VA treatment note documents s findings on initial mental health evaluation of the Veteran by a VA clinical psychologist.  The VA psychologist found that the Veteran reported sleep disturbance where he slept for "2-5 hours" per night and woke in fear, thinking that he was still in Vietnam.  The Veteran reported loss of interest and guilty and that he had 'fair' energy.  He also reported that he took walks with his wife at night and that he noticed increasing difficulty with concentrating at work.  The Veteran denied changes in appetite or weight.  The VA psychologist noted that the Veteran denied hallucinations, delusions, and paranoia.  The Veteran further denied a history of suicidal ideation or attempts, as well as history of homicidal ideation.  He reported that he did not want to participate in social activities as much as he did before.   The Veteran indicated that he was married to his current wife for 18 years, his previous wife for 10 years, and that his relationship with his current wife was 'very good.'  Further, he stated that he had two adult daughters, one from each marriage.  The VA psychologist indicated that there was no suicidal ideation..  The Veteran was found to be alert and oriented and appropriate in appearance and behavior.  Further, he was found to have normal speech, appropriate, anxious, euthymic mood, congruent affect, normal thought process, as well as good insight and judgment without aggressive thoughts.   

The report of a July 2011 VA-ordered examination reflects the Veteran's complaints of difficulty sleeping at night, anxiety, irritability, depression, and recurring nightmares and memories from Vietnam.  The examiner found that the Veteran's symptoms were moderate, constant, continuous, or ongoing.  The Veteran reported that his ability to manage stress and depression became more severe over the last few years, which made it difficult for him to manage his work and his marriage.  The Veteran further reported that he planned to retire by December 2011 from having worked "in risk management, in the industrial setting" for 37 years.  The Veteran also reported that he has been married to his current wife for 27 years and that his relationship with his wife, two daughters, and siblings were "good." The examiner noted that the Veteran did not indicate a history of suicide attempts and that the Veteran has not been hospitalized for psychiatric reasons.  The examiner noted that the Veteran was previously diagnosed with multiple sclerosis in March 2001, which was being treated with Interferon.   The examiner indicated that the Veteran has not had any legal problems.  The examiner also noted the Veteran's report of avoidant behaviors, such as his efforts to avoid thoughts, feelings, or conversations associated with his experience in Vietnam.  

While the examiner indicated the Veteran's report of participating in church and Sunday school activities, the examiner noted that the Veteran reported "markedly diminished interest or participation in significant activities," which was persistent.   Further, the examiner noted that the Veteran reported having restricted range of affect and emotions, as well as lack of interest in any activity and exaggerated startle response at the time of the examination.  The examiner again noted that the Veteran had difficulty falling or staying asleep, as well as resurgence of his recollections of his experience in Vietnam.  The Veteran stated that he was "short in patience and more anxious lately" because he had trouble with the responsibility of his work and "taking decisions."   Further, the examiner found that the Veteran was hypervigilant, which was persistent.  

On mental status examination, the  July 2011 examiner found that the Veteran exhibited appropriate appearance and behavior and that he maintained good eye contact during the exam.  The examiner found that the Veteran exhibited  disturbance of motivation and mood, anxiety, depressed mood, low mood, and irritability.  The examiner also found that the Veteran's communication, speech, and concentration were within normal limits.  The examiner noted the absence of panic attacks and history of delusions, hallucinations, and obsessive-compulsive behavior.  The examiner concluded that the effects of PTSD symptoms on the Veteran's employment and quality of life include his depression and irritability and that the Veteran was competent.  The examiner found that the Veteran's PTSD symptoms were best described as symptoms causing "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation."  

A November 2011 VA treatment note indicates that the Veteran was preparing for his retirement and that he planned to "get involved in volunteer activities, perhaps through his church."  The Veteran reported sleep disturbance where he woke up at least twice per night, which made him feel tired and agitated and think about 'war memories.'  He was noted to be engaged in session with "mixed feelings about retirement given the relationships he has established with other employees." 

A February 2012 VA treatment note indicates that the Veteran was retired and that he has been busy "running errands and home projects," as well as searching for volunteer opportunities.  The Veteran reported that his overall mood was 'okay.'  The Veteran reported that he was "adjusting well to retirement thus far."  

An April 2012 VA treatment note reflects the Veteran's complaint of continuing sleep disturbance marked by difficulty maintaining sleep.  The treating physician noted that the Veteran did not believe that such sleeping problem caused a significant impact on his mood or ability to carry out his daily activities.  

A June 2012 VA treatment note indicates that the Veteran reported mentoring two male students in math through a school program.  He reported that he enjoyed the mentoring experience, which he planned to continue in the next school year.  The Veteran continued to have sleep disturbance but denied feeling irritable the next day.  The Veteran reported that he was adjusting "well" to retirement and that he "has been able to regularly engage in activities for leisure/relaxation."   

An October 2012 VA treatment note indicates the Veteran continued to mentor students, which he felt was "rewarding.'  He reported ongoing sleep difficulty, although he denied that such had "a negative impact on his mood or energy level."  

A November 2012 VA treatment note reflects that the Veteran has "transitioned well into retirement" and that he planned to travel to New Zealand with his wife and another couple in the following year.  

An April 2013 statement from a private physician, Dr. K.B, indicates that the Veteran was involved in short-term psychotherapy to treat anxiety disorder.  The private physician noted that the Veteran reported sleep disturbance as the most prominent symptom.   

During the April 2013 DRO hearing, the Veteran testified that after retiring in December 2011, he experienced flashbacks of his military experiences in Vietnam, increased stress level, and sleep disturbances.  The Veteran testified that he retired because his job performance was "interrupted by period of disorientation."  He further stated that he was prescribed Trazodone for his anxiety disorder and that he was having panic attacks approximately "two to three times per week." The Veteran testified that his social interactions with his friends were affected by his PTSD symptoms such that  "occasionally things will come in [his] discussions with them, and [he] will want to disagree adamantly, and sometimes want to lash out at them," while acknowledging that "nine times of ten, they are right."  Further, the Veteran stated that while he still had friends, he did not want to associate with them as much as he used to and that he tried to avoid social situations as much as he could 'without them perceiving [him] as not wanting to be their friends anymore."  In addition to social detachment, the Veteran stated that he found himself "not wanting to pay attention to [his] appearance" "occasionally."  Further, he testified that he was constantly depressed and experienced frequent nightmares and that his PTSD symptoms have generally been increasingly severe.   

A June 2013 VA treatment note reflects that the Veteran answered "not at all" as to whether he had little interest or pleasure in doing things and whether he was feeling down, depressed, or hopeless.  

An August 2013 VA treatment note reflects negative screen for depression and a finding that the Veteran did not have physical or mental impairments that increased risk of harm to self or others.  The Veteran was found not to lack cognitive ability to make decisions.  He responded "extremely" as to whether he experienced loss of interest, feeling distant from others, emotionally numb, irritability, difficulty concentrating, easily startled, and fear that future will somehow will be cut short.   He also reported that he had nightmares and avoidant behaviors.   A VA treatment note later in August 2013 reflects that the Veteran denied suicidal and homicidal ideation.  

A report of a November 2013 private psychiatric evaluation by Dr. H.C. reflects the Veteran's complaint of sleep impairment, noting the Veteran's report that '[his] biggest issue in [his] life was [his] inability to sleep."  The private physician noted that prior to retiring, the Veteran worked as the vice president in charge of corporate safety claims and that the Veteran reported working in this position for 10 years, "saying it was a wonderful job, working a total of 36 years."  The private physician indicated that the Veteran participated in mentoring activities at his wife's elementary school and that he was also on the board of the subdivision's home owner's association until he quit.  The Veteran reported that he "typically will get with buddies & go out to breakfast & lunch" and that he attended American Legion meetings once a month.   He also reported that was "currently estranged" from one daughter.  The private physician noted the Veteran's symptoms of being "restless-keyd up-on edge, easily fatigued, difficulty concentrating, & mind going blank when nervous, irritability, & difficulty with sleep."  The private physician also indicated that the Veteran reported panic attacks and depressed mood.   During mental status examination, the Veteran was found to be well groomed, neat, and clean.   He was alert as to person, place, time, and reason, and "minimal problems were noted for recent or remote memory."  Further, the Veteran showed logical and coherent speech, minimal conceptual disorganization, appropriate thought process, mildly irritable mood, moderately anxious, and mildly discouraged with affect generally appropriate and not intense.  The private physician found no signs of illusions, delusions, or hallucinations.  The Veteran's attitude was noted to be open and cooperated, albeit slightly guarded.  The private physician evaluated the Veteran's suicidal risk to be "minimal" as was physical violence risk.   The private physician noted that the Veteran had some support from family and some interest in relationships with others with adequate capacity for empathy and critical self-evaluation, as well as introspection.  

A January 2014 VA treatment note reflects a negative screen for depression. 

A September 2014 VA treatment indicates that the Veteran denied suicidal and homicidal ideation, as well as auditory and visual hallucinations.   

A June 2015 statement from a private physician, Dr. H.C., indicates that the Veteran was seen for a total of 42 sessions with Dr. H.C.  The private physician noted that the Veteran continued to show "high levels of stress, anxiety, moodiness, sleep problems, flashbacks, avoidance, loss of interest, keyed up, on edge, worry, etc."  

A DBQ examination conducted in July 2015 reflected diagnoses of PTSD, generalized anxiety disorder, social phobia disorder, panic disorder with agoraphobia, and dysthymic disorder.  The July 2015 examiner responded "yes" as to whether it was possible to differentiate what symptoms were attributable to each diagnosis provided.   The examiner found that the Veteran's PTSD symptoms were characterized as "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."   The examiner further indicated that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder previously noted.  The examiner noted that there was no legal or behavioral history, nor relevant substance abuse history.  The examiner further indicated that the Veteran's social supports were "mostly former combat soldiers" and that he was currently married his second wife and that he had one daughter with two grandchildren.   The examiner reported that traumatic event was persistently re-experienced in more than one ways, to include "recurrent and distressing recollections of the event" and "recurrent distressing dreams of the event."  Further, the examiner indicated that the Veteran's avoidant behaviors included "efforts to avoid thoughts, feelings, or conversations associated with the trauma," "efforts to avoid activities, places, or people that arouse recollections of the trauma," "markedly diminished interest or participation in significant activities," and "feeling detachment or estrangement from others.  Additional PTSD symptoms, to include "difficulty falling or staying asleep," "irritability or outbursts of anger," "difficulty concentrating," "hypervigilance," "exaggerated startle response," "depressed mood, anxiety, panic attacks more than once a week, mild memory loss, impairment of short and long term memory, flattened affect, impaired judgment, difficulty in establishing and maintaining effective social and work relationships, suicidal ideation, obsessional rituals, grossly inappropriate behavior, intermittent inability to perform activities of daily living, and neglect of personal appearance and hygiene, were checked as relevant symptoms for rating purpose.    

A September 2015 DBQ report reflects diagnoses of unspecified anxiety disorder and PTSD.  The DBQ report indicated that the Veteran was married twice and that the Veteran was married to his second spouse for 32 years.  The Veteran described his wife as 'his best friend' and that they did 'everything together.'  He also reported that his relationship with his step daughter was "good," although he indicated that his natural daughter's relationship with him was "not as good."  The Veteran expressed that he could "take care of his activities of daily living."  In terms of leisure activities, the Veteran stated that he "dine[d] out approximately two to three times per week" and that he enjoyed "[l]ong weekend getaways with friends to the mountains, Florida, TN." With his friends, the Veteran also reported that he has breakfast with them "occasionally" and that his hobbies included visiting different "Bar-B-Q" restaurants with a friend every month and rating the places they visited.  He also indicated that he walked every morning and that he tried to take an extended vacation every year.   The Veteran stated that he attended church regularly.  In terms of occupational history, the Veteran reported that he retired from his work in December 2011.  He stated that he worked in "claims/risk management for a third party company for railroads" for 10.5 years, which he "enjoyed . . . more than any other job' previously held.  The Veteran reported having worked in "large companies such as GE, Lockheed, Eastern Airlines, and Traveler's Insurance" and that he "consistently received good performance feedback while employed and got along with supervisors and co-workers."   No behavioral issues were noted while he was employed.    

The Veteran reported that he may not take a bath if he does not have anywhere to go and that he felt "bad about that because [he did not] think it's right."  He further reported that he may encounter acquaintances or strangers when he went outside and "talk[ed] about current events or politics" and that he withdrew and was no longer engaged when other people did not agree with his opinions.  The examiner noted the Veteran's report that he wanted to sit with his back against the wall at restaurants because he was afraid that someone would come up behind him.   The Veteran stated that he may sometimes say "something that is out of context with the conversation" which was "embarrassing."  He further reported having difficulty with his sleeping habits because he "never slept well" and that he often dreamed about "someone chasing him."  The Veteran stated that he had a lot of anxiety "over things that are really inconsequential" and that he felt moody.  

During mental status examination, the examiner observed that the Veteran was oriented as to person, place, time, and situation.  The Veteran was found to be dressed and groomed appropriately and "very neatly."  His thought process was "logical, organized, and goal-directed" and his speech was thought congruent and normal.  While the Veteran was noted to be "slightly anxious and apprehensive," he was found to have euthymic mood and pleasant.  His affect was mood congruent.  Further, the examiner noted that the Veteran denied current suicidal or homicidal ideation, intent, or plan.  The Veteran stated, 'I don't want to say yes I would harm myself, but I would be lying if I said no.'  The examiner stated that upon further examination, the Veteran clarified that he "did not really desire to take his life and reported family and religious/spiritual beliefs as protective factors."  As for cognitive assessment, the Veteran demonstrated good attention, concentration, and memory skills.  The examiner noted that the Veteran was able to recall the route he took to the examination site and that he was able to immediately recall a sequence of three words and all three words with two prompts after about five minute delay.  The Veteran was noted to be able to spell 'world' forward and backward, as well as count backward from 20 by serial of threes without any mistake.  The examiner found that the Veteran's abstract abilities were intact, to include his knowledge of similarity between different objects and ability to accurately interpret three proverbs.  The Veteran's judgment and insight were also found to be intact.  

The September 2015 examiner concluded that the Veteran did not exhibit significant intrusive or avoidant symptoms and that his social and leisure activities did not indicate avoidant behaviors.  The examiner further stated that much of the Veteran's anxiety and irritability "appears to stem from possible personality issues and characterological traits" rather than his PTSD.  While the examiner noted mild symptoms of irritability, hypervigilance, and sleep disturbance, the examiner found that the Veteran's description of these symptoms "did not meet the threshold for clinical significance" and that his irritability with others seems to be related to his personality issues.  The examiner stated that findings provided by Dr. H.C., to include the July 2015 DBQ report, were "inconsistent" with the objective findings of presented symptoms contained in VA mental treatment records and that Dr. H.C.'s statements included findings of reported symptoms that were "all subjective" without any "evidence of any objective assessment."  The September 2015 examiner also indicated that Dr. H.C.'s finding that the Veteran exhibited gross impairment was "unsubstantiated in any of the other records," to include VA treatment records, previous examination conducted in July 2011, as well as the instant September 2015 examination.  The September 2015 examiner also indicated that while the Veteran exhibited anxiety symptoms, such symptoms were related to financial, family, and seeking personal purpose in retirement stressors, rather than the Veteran's military experiences.  The examiner opined that the Veteran did not have PTSD under DSM-5 diagnostic criteria, but that the examiner could not offer such conclusion without resorting to mere speculation.   

The Veteran also submitted lay statements in support of his claim.  A May 2012 statement from the Veteran detailed his PTSD symptoms, to include difficulty maintaining effective work, school, judgment, family, and social relationships, chronic sleep disturbances, continuous irritability, anxiety, depression, and flashbacks of "scary events that could happen again."  A September 2015 statement from the Veteran described his symptoms, to include recurrent dreams that had images, thoughts, and perceptions of his military experiences, obsessive behaviors that made him "do abnormal things," to include always wanting to "sit with [his] back to the wall to ensure no one will come through the door and do harm to [him] or [his] family," "tendency to get depressed and panicky," outbursts of anger without provocation, neglect of personal hygiene, suicidal thoughts, and anxiety.   

The above-cited evidence establishes that, pertinent to the current PTSD claim, the Veteran has experienced such psychiatric symptoms as sleep disturbance, nightmares, irritability, hypervigilance, depression, low energy, and feelings of detachment.  Collectively, these symptoms are of the type and extent, severity, and/or frequency (as appropriate) indicative of occupational and social impairment with reduced reliability and productivity-the  level of impairment warranting a 50 percent rating.  

The Board finds that at no point since the effective date of the award of service connection have the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 70 percent rating.  As indicated, under the rating formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas due to symptoms such as intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. 

While the Veteran stated that he had "tendency to get depressed and panicky" in his September 2015 statement, the objective evidence indicates that such panic or depression was not near-continuous as to impair his ability to function appropriately and effectively.  The July 2011 examiner noted absence of panic attacks and found that while the effects of PTSD symptoms included depression, the Veteran was able to "function satisfactorily with routine behavior, self-care, and normal conversation."  While the Veteran reported experiencing panic attacks and depressed mood during the November 2013 private psychiatric evaluation, such were not shown to be near-continuous in the Veteran's treatment history of record.  In fact, the November 2013 private physician found that the Veteran showed logical and coherent speech, as well as minimal conceptual disorganization and appropriate thought process.  Further, while the Veteran reported that sleep difficulties were the "most prominent symptom" as to his PTSD, the April 2012 VA treatment note reflects the Veteran's report that he did not believe such sleeping problem caused a significant impact on his ability to carry out his daily activities. 

Further, while the July 2015 VA examiner  indicates that the Veteran suffered from mild memory loss, impairment of short and long term memory, as well as neglect of personal hygiene, obsessional rituals, and suicidal ideation, the Board finds that such findings are based on the Veteran's subjective report of his symptoms that are inconsistent with the objective findings reflected in VA mental treatment records and other examination reports, to include the July 2011 VA ordered examination and September 2015 DBQ reports.  Specifically, the September 2015 examiner found that the Veteran demonstrated good concentration and memory skills during mental status examination, during which the Veteran was able to immediately recall a sequence of three words and the route he took to the examination site.  Further, the September 2015 examiner noted that the Veteran's abstract abilities, judgment, and insight were intact.   While the July 2015 examiner noted that the Veteran showed neglect of personal hygiene, the objective findings contained in other medical records demonstrate that the Veteran was persistently found to be well groomed or appropriate in appearance and behavior.  See July 2011 VA treatment note; November 2013 private psychiatric evaluation; September 2015 DBQ report.  

While the Veteran was reported to experience outbursts of anger and irritability, the November 2013 private physician, Dr. H.C., assessed the Veteran's physical violence risk as "minimal."  Further, the record reflects that the Veteran consistently denied homicidal ideation or desire to harm others.  See July 2011 VA treatment note; August 2013 VA treatment note; September 2014 VA treatment note; September 2015 DBQ report.  While the July 2015 examiner noted the Veteran's report of suicidal ideation, suicidal ideation and/or history was otherwise consistently denied in previous treatment notes and examination reports.  See July 2011 VA treatment note; August 2013 VA treatment note; September 2014 VA treatment note; September 2015 DBQ report.  Further, while the Veteran stated that he has had "suicidal thoughts" in his September 2015 statement, during the DBQ examination conducted later in that same month, the Veteran "acknowledged that he did not really desire to take his life" and reported that he was supported by his family and religious beliefs.  The Board finds that such subjective, intermittent reports of suicidal ideation by the Veteran was episodic at most in light of the objective evidence and findings indicating consistent denials of suicidal ideation by the Veteran.   

With regard to the Veteran's ability to adapt to stressful circumstances, while the Veteran expressed feeling stressed about retiring, see November 2011 VA treatment note, the Veteran's medical records indicate that the Veteran adjusted appropriately to the stressful circumstances, such that he was noted to have "transitioned well into retirement" in the November 2012 VA treatment note.  Further, record shows that the Veteran often expressed his desire to participating in new hobbies to manage his "mixed feelings about retirement," to include volunteering as a mentor to students and participating in the board of home owner's association.  See November 2011 VA treatment note; November 2013 private psychiatric evaluation.  The October 2012 VA treatment note indicates that the Veteran found such mentoring experienced to be "rewarding."       

With regard to the Veteran's social functioning, the evidence reveals that the Veteran often reported that he maintained a good relationship with his family members and continued to participate in social activities outside of his family despite his PTSD symptomatology.  On this point, the Board finds that the Veteran is able to maintain effective social relationships as the evidence, to include the Veteran's own statements, indicate that he has maintained good relationships with most of his family and friends.  See September 2015 DBQ report.  The Veteran reported having been married to his current spouse for more than 32 years and that they maintained a good relationship.  While the Veteran reported that his relationship with one of his daughters was "not as good" as his relationship with other family members, the Veteran indicated that he maintained relationships with his "buddies," to include having breakfasts with them and going on "[l]ong weekend getaways . . . to the mountains, Florida, TN."  See September 2015 DBQ report.  While the Veteran expressed feeling social detachment and desire to avoid other people at the April 2013 DRO hearing, he indicated that he was able to encounter strangers and acquaintances and have conversations regarding "current events or politics" when he went outside.  See September 2015 DBQ report.  Further, the Veteran reported that he participated in mentoring activities for elementary school students and that such experiences were "rewarding."  See October 2012 VA treatment note.   

With regard to the Veteran's occupational impairment, the Veteran reported that he worked in "risk management, in the industrial setting" for 37 years before retiring in December 2011.  See July 2011 VA ordered examination report.  He indicated that he enjoyed working and that he "consistently received good performance feedback while employed and got along with supervisors and co-workers."  See September 2015 DBQ report.  No behavior issues were noted while he was employed.     

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type and extent, and frequency, or severity (as appropriate, to result in occupational and social impairment with deficiencies in most areas-the level of impairment contemplated in the 70 percent rating.   

The Board also finds that the Veteran's disability does not nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted to be appropriately dressed, cooperated, and oriented as to place, person, and time at the mental status examinations conducted during the appeal period.  Additionally, his speech was noted as clear and his affect was appropriate.  The Veteran's reports of suicidal ideation was episodic at most, and the medical records indicate that the Veteran otherwise consistently denied thoughts of suicide or past attempts of suicide, as well as hallucinations and delusions.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment as required by the rating criteria for a 100 percent rating.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.   

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed, to include the May 2012 and September 2015 statements from the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the PTSD.

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.  

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has been retired since December 2011 and that he previously worked in the "claims/risk management" industry, where he was noted to have received good performance reviews and "got along with supervisors and co-workers."  See September 2015 DBQ report.  As the record does not otherwise indicate that the Veteran's PTSD has actually or effectively rendered him unemployable, the Board finds that the matter of the Veteran's entitlement to TDIU due to his service-connected PTSD has not been raised in conjunction with the current claim for higher  rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


 
ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

In a June 2015 rating decision, the RO denied service connection for obstructive sleep apnea.  In August 2015, VA received a statement from the Veteran that clearly expressed his disagreement with the RO's decision as to this claim.  The Board finds that this document constitutes a timely filed NOD.  

To date, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Manlincon, 12 Vet. App. at 240-41; Holland, 10 Vet. App. at 436.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the claim for service connection for sleep apnea, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to this matter..

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as  regards the claim  identified above, within 60 days of the issuance of the SOC, or the remainder of the one-year appeal period following notification of the denial, whichever period ends later.


The purpose of this REMAND is to afford due process;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


